Citation Nr: 0904963	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-06 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD) prior to April 23, 1999, currently 
assigned a 50 percent disability evaluation.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision granted service connection 
for PTSD and assigned a 50 percent disability evaluation 
effective from May 26, 1993.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 

During the pendency of the appeal, a rating decision dated in 
July 2008 increased the veteran's disability evaluation for 
PTSD to 100 percent effective from April 23, 1999.  A 100 
percent disability evaluation represents the maximum 
schedular evaluation available for PTSD.  Consequently, the 
benefit has been granted in full effective from April 23, 
1999, and the veteran is not entitled to a higher initial 
evaluation for PTSD after that date.  Therefore, the issue of 
entitlement to a higher initial evaluation for PTSD on or 
after April 23, 1999, no longer remains in appellate status, 
and no further consideration is required.

However, the Board notes that the veteran has not been 
granted the maximum evaluation for the period between May 26, 
1993, and April 23, 1999.  Applicable law mandates that when 
a veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board does note that the veteran submitted a statement in 
January 2009 in which he indicated that he did not wish to 
further his claim.  However, it is unclear as to whether the 
veteran intended to actually withdraw his appeal.  Based on 
the foregoing, the Board may fairly construe the issue of 
entitlement to a higher initial evaluation for PTSD prior to 
April 23, 1999, as remaining in appellate status. See Marsh 
v. West, 11 Vet. App. 468, 470-72 (1998) (Board has an 
obligation to assess its own jurisdiction on appealed 
claims).  Therefore, the Board finds no impediment to its 
jurisdiction to now address the issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 23, 1999, the veteran's PTSD did not 
severely impair his ability to establish and maintain 
effective or favorable relationships with people and was not 
productive of psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Nor did the veteran have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to April 23, 1999, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.130, 4.132, Diagnostic Codes 9411 (1996-
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  He was also afforded 
VA examinations in December 1993, March 2002, and November 
2004.  The veteran has not made the Board aware of the any 
additional, relevant evidence that has not already been 
obtained and associated with the claims file.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
(SOC) and supplemental statement of the case (SSOC), which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.




Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126. If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.

Exclusive of the temporary total evaluation assigned from 
December 1, 1994, to April 1, 1995, the veteran's PTSD is 
currently assigned a 50 percent disability evaluation prior 
to April 23, 1999, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The Board observes that VA issued new regulations for rating 
disabilities for mental disorders, which became effective 
November 7, 1996.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to November 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided that a 50 percent evaluation was 
warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
for psychoneurotic disability when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating. 
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the revised criteria of Diagnostic Code 9411, a 50 
percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his PTSD prior to April 23, 1999, under the old rating 
criteria.  The veteran divorced in 1971 and again in 1988, 
but there is simply no evidence between May 26, 1993, and 
April 23, 1999, showing that his ability to maintain 
effective or favorable relationships with people was severely 
impaired.  In fact, VA medical records dated from December 
1994 to March 1995 indicated that the veteran actively 
engaged in all aspects of a treatment program and exhibited 
high levels of participation in exercise class, community 
service, and relaxation and spirituality group.  It was 
specifically noted that he was appeared to bond with all 
group members.  The Board does observe that VA medical 
records dated in June 1995 indicated that the veteran was 
having problems getting along with others.  However, it was 
noted six days later that he had a minimal support system.  
He had a friend from work and lived with a girlfriend.  His 
teenage son had also moved recently in with him.  As such, it 
appears that the veteran was able to maintain relationships 
prior to April 23, 1999, or that his ability to maintain 
effective or favorable relationships was severely impaired 
prior to April 23, 1999.     

In addition, the veteran's symptoms were not of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment prior to April 23, 
1999.  In fact, the December 1993 VA examiners reviewed the 
veteran's work history and observed that the veteran held 
many long-term jobs.  Although he was unemployed at times, it 
was noted that he had been laid off many of his jobs.  At the 
time of the examination, the veteran was employed as an 
assembly worker, and the December 1993 VA general medical 
examiner stated that the veteran had not lost any time from 
this current job due to injury or illness.  Moreover, VA 
medical records dated in September 1994 and from December 
1994 to March 1995 indicated that the veteran was employable.  
Thus, based on the foregoing, the veteran has not been shown 
to have met the criteria for a higher initial evaluation 
under the rating criteria in effect prior to November 7, 1996

In considering the evidence of record under the revised 
rating criteria that became effective on November 7, 1996, 
the Board concludes that the veteran is not entitled to a 
higher initial evaluation for his PTSD prior to April 23, 
1999.  The medical evidence of record does not show him to 
have occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  The medical evidence of record simply 
does not document the veteran as having had obsessional 
rituals that interfered with routine activities or near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  In 
fact, a January 1993 psychological evaluation report noted 
that the veteran's mood was depressed, but that he had 
reported feeling "good lately."  The December 1993 VA 
examiner also indicated that the veteran's mood was only 
mildly depressed.  

In addition, the preponderance of the evidence does not show 
the veteran to have had suicidal ideation during the time 
period at issue.  A January 1993 psychological evaluation 
report indicated that the veteran admitted to having a 
history of intermittent suicidal ideation, but he denied 
having any current homicidal or suicidal ideation.  VA 
medical records dated in May 1993 also indicated that the 
veteran was not suicidal.  The veteran did tell the December 
1993 VA examiner that he had had suicidal ideation off and on 
for many years, but he also indicated that he had never acted 
on it and did not have any intention to do so.  VA medical 
records dated in June 1995 further documented that veteran as 
having denied suicidal ideation on several occasions, and VA 
medical records dated in May 1997 indicated that he was not 
suicidal, homicidal, or psychotic. 

The Board also notes that the veteran did not have 
intermittently illogical, obscure, or irrelevant speech.  In 
this regard, a January 1993 psychological evaluation report 
documented the veteran as having a dysphoric tone and lack of 
spontaneity and specification, yet also noted that his speech 
was clear.  The December 1993 VA examination found his speech 
to be somewhat pressured and sometimes slurred, but the 
veteran was understandable.  VA medical records dated in June 
1995 also indicated that there was no disturbance of speech, 
and VA medical records dated in May 1997 indicated that he 
had normal speech.

Moreover, the veteran has not been shown to have had spatial 
disorientation.  In fact, a January 1993 psychological 
evaluation indicated that the veteran was oriented to all 
spheres, and the December 1993 VA examination found the 
veteran to be fully oriented to time, place, person, and 
situation.  VA medical records dated in May 1997 also noted 
that he was fully oriented.  

Additionally, the veteran did not appear to have neglect of 
personal appearance and hygiene.  In this regard, a January 
1993 psychological evaluation report documented the veteran 
as being neatly and adequately groomed, and the December 1993 
VA examiner observed that the veteran was clean and casually 
dressed.

The Board also finds it significant that a January 1993 
psychological evaluation report indicated that the veteran's 
thought processes were linear, goal-directed, and coherent.  
There was no formal thought disorder, and his judgment for 
self-preservation and social propriety was intact.  His 
cognitive processes were also grossly intact, and his insight 
was fair.  The December 1993 VA examiner further commented 
that the veteran's thought processes were well integrated and 
that his intellectual functions were average.  It was also 
noted that his insight was partial, and VA medical records 
dated in May 1997 documented him as having normal thought 
form as well as fair insight and judgment.  

The Board further notes that the December 1993 VA examiner 
described the veteran's PTSD as mild, and VA medical records 
dated in September 1994 and from December 1994 to March 1995 
indicated that the veteran was employable.  

Moreover, the medical evidence of record documents the 
veteran as having had a  Global Assessment of Functioning 
(GAF) score between 60 and 70.  A GAF score between 51 and 60 
reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score between 61 and 70 is assigned for some mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well with some meaningful 
relationships. See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association in the 
rating schedule).

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have had occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood prior to April 23, 
1999.  Accordingly, the Board finds that the revised 
schedular criteria for the next higher 70 percent disability 
evaluation have not been met.  Therefore, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for a higher initial evaluation for PTSD prior to April 
23, 1999.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing prior to April 23, 1999, that the veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  Although the 
veteran was sometimes unemployed prior to April 23, 1999, the 
evidence indicates that he was laid off from his jobs.  In 
fact, as previously noted, VA medical records dated in 
September 1994 and from December 1994 to March 1995 indicated 
that the veteran was employable.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD prior to April 23, 1999, under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

An initial evaluation in excess of 50 percent for PTSD prior 
to April 23, 1999, is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


